Case 1:20-cv-00026-KD-B Document 15 Filed 12/01/20 Page 1 of 1   PageID #: 59



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JOSHUA M. TEAL, # 305729,            *
                                     *
      Plaintiff,                     *
                                     *
vs.                                  * CIVIL ACTION NO. 20-00026-KD-B
                                     *
ALABAMA DEPARTMENT OF                *
CORRECTIONS, et al.,                 *
                                     *
      Defendants.                    *


                                 JUDGMENT

      In accordance with the Order entered this date, it is

ORDERED, ADJUDGED, and DECREED that this action is DISMISSED

without prejudice as malicious pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).

      DONE this 1st day of December 2020.



                                  Kristi K. DuBose
                                  CHIEF UNITED STATES DISTRICT JUDGE
